Citation Nr: 0308599	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  98-15 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 RO rating decision which granted an 
increased, 50 percent, rating for PTSD.  The veteran has 
continued his appeal for a higher rating.


FINDING OF FACT

PTSD is manifested by severe industrial and social 
impairment, and it is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to various 
symptoms.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service in the Army from June 1963 to 
May 1966, including service in Vietnam.  

Medical records from over the years since service show 
periodic treatment for variously diagnosed psychiatric 
problems and for substance abuse.  During this time the 
veteran was a post office employee and was married.

By June 1994 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating.  

In August 1996, the veteran filed his current claim for an 
increased rating for PTSD.

Received from the veteran in August 1996 were several July 
1996 statements from his co-workers at the post office.  They 
described his mood and behavior problems at work.

On VA examination in September 1996 the veteran claimed that 
his symptoms were getting worse over the years and impairing 
his relationship with his family and the people at work.  He 
reported he flew off the handle quite often, and that he and 
his wife could not communicate adequately.  He reported 
constant intrusive thoughts of his Vietnam experiences, 
nightmares of combat two to three times a week, flashbacks, 
and an increased startle response.  He got extremely anxious 
watching any news about Vietnam, and would get depressed, and 
more irritable and his sleep got worse.  He was reportedly 
withdrawn from people, did not like being around crowds, and 
was generally a loner.  He had only one friend, another 
Vietnam veteran.  He described poor concentration, 
forgetfulness, indecisiveness and feelings of pessimism.  He 
kept wondering why he was alive, but did not describe any 
active suicidal ideations.  He did not report any 
hallucinations, delusions, or other psychotic symptoms.  He 
had been in treatment at the VA for a couple of years, but 
quit going in early 1995 because the group therapy was making 
him worse, and also quit taking medication because the 
thought since he quit therapy they would no longer give him 
medication.  Without the medication he had significant sleep 
problems.  He reported that after service he joined the post 
office in 1966 and had been working there ever since.  He was 
currently a supervisor, but reported he had numerous problems 
on the job dealing with people and was therefore in a 
position by himself where he had no direct contact with 
others.  Examination showed he was alert and oriented times 
three.  He was markedly anxious and apprehensive and on a 
couple of occasions he became tearful and emotional when 
talking about his Vietnam experiences.  His speech was 
somewhat hesitant, his psychomotor activity a little slow, he 
had a constricted affect, and his mood was depressed.  There 
were no active suicidal or homicidal ideations.  His thoughts 
appeared to be adequately organized with no evidence of 
hallucinations, delusions, or formal thought disorder.  His 
cognition seemed intact and his insight fair.  The diagnoses 
include severe PTSD and a Global Assessment of Functioning 
(GAF) score of 60 was assigned.  The VA examiner noted that 
the veteran appeared to be suffering from fairly severe PTSD, 
the symptoms of which have been getting progressively worse 
over the years.  It was also noted that he had marked 
difficulty in maintaining relationships with family and at 
work, and as such, had considerable impairment in 
establishing or maintaining relationships with people 
socially and occupationally.  The VA examiner noted there 
seemed to be definite impairment of the veteran's ability to 
function and he was only performing marginally at work.

Treatment records from a VA Medical Center (VAMC) show that 
in October 1996 the veteran reported decreased sleep, 
appetite, and energy.  In a December 30, 1996 letter from a 
VA physician, it was noted that the veteran was being treated 
for PTSD and needed to be excused from work until January 5, 
1996, but could return to work on January 6, 1996.

VA treatment records show that in January 1997 the veteran 
reported being calmer and sleeping better since being put 
back on medications.  In February 1997 he reported he was 
depressed, with a low energy level and not wanting to do 
anything.  He reported having homicidal ideation toward 
"idiot people" at work and claimed he always had problems 
with authority.  He reported having audio and visual 
hallucinations.  His insight and judgment were poor, and he 
had ideas of paranoia.  

In a March 1997 decision, the RO increased the PTSD rating to 
50 percent.

VA treatment records show that in February 1998 the veteran 
came back to the clinic after not being there for a year.  He 
was out of medication and reported feeling more depressed and 
not sleeping well.  He had threatened his wife that she had 
better not leave him and she was afraid to sleep in the same 
room with him.  He reported having a lot of trouble with his 
job.  In March 1998 he reported he was separated from his 
wife, and he felt she needed a break from him and hoped she 
would be back in three to four months.  His job situation was 
unchanged, but he felt he had to work to survive and reported 
that some of his co-workers were aware he was on medications 
so that did not bother him.  

In statements dated in January and February 1998, the 
veteran, his wife, a friend, and co-workers described his 
psychiatric and behavioral problems, such as intrusive 
thoughts of Vietnam, irritability, intolerance of others, 
alcohol abuse, few friends, etc.

A VAMC treatment record dated in July 1998 showed that the 
veteran reported feeling good and was smiling, which he 
attributed to his wife leaving him.  He claimed that he had 
peace and quiet in the house and this had calmed his anxiety.  
He also reported he was sleeping well and his PTSD symptoms 
were under better control.  His affect was blunted, his mood 
euthymic, and his thoughts organized.  In January 1999 he 
reported his PTSD symptoms interfered with his life and he 
could not be around crowds and worked by himself.  He had 
panic symptoms in crowds.  He sleep was okay with Trazodone.  
He was not psychotic, his affect was constricted, his mood 
was dysphoric, his thoughts were organized, and he had no 
suicidal or homicidal ideations.  In March 1999 he reported 
he was off his medications and was still having conflicts at 
work.  In June 1999 he reported feeling good, and was not 
anxious or depressed.  He was sleeping well, and reported 
this feeling was unusual and he was afraid it would not last 
long.  His work at the post office was going well, and he was 
not as bothered by his symptoms of PTSD.  

On VA examination in March 2000 the veteran reported he had 
been married for over 30 years and his children were now 
grown and on their own.  He had been working at the post 
office since 1966, and had a supervisory position, but worked 
alone because he had difficulty getting along with others and 
being in crowds.  He had difficulty modulating his impulse 
control when around people.  He reported poor sleep patterns 
and easy agitation.  Although able to work, he claimed it was 
marginal and that he was not working at his capacity due to 
these symptoms.  Mental status examination showed the veteran 
was oriented times three, his affect and mood were depressed 
and sad, although he denied any present suicidal or homicidal 
ideations.  His speech content was goal directed, however the 
rate and rhythm of his speech was low and soft.  There was no 
evidence of psychosis or delusional thinking.  It was noted 
that he felt responsible for killing six American soldiers by 
friendly fire and that symptoms associated with that included 
intrusive thoughts, feelings of guilt, hypervigilance, 
remorse, and subtle reactions.  He had difficulty with short 
term memory.  He reported having panic attacks two to three 
times a week.  The diagnosis was chronic, severe, PTSD.  A 
GAF score of 70 was assigned.  The VA examiner concluded that 
the veteran's memory was intact for remote events, but 
somewhat impaired for immediate events.  His insight was good 
and judgment was poor.  He seemed guarded and somewhat 
hostile.  

A VAMC treatment record dated in October 2000 the veteran 
reported he was doing well until he ran out of medications a 
month prior.  He was more depressed, having panic attacks, 
and sleeping poorly.  He had vague suicidal thoughts a couple 
of times, but more for reasons of hurting his estranged wife 
by doing the act.  He had thought better of it since then and 
had no suicidal ideations now.  His affect was blunted and 
quiet, his speech was low in volume, and his mood was 
dysphoric.  He was still at the post office, but eligible for 
retirement, but could not retire due to his bills.  

In a January 2001 statement related to a request for leave 
from work, a VA physician noted that the veteran had chronic 
PTSD with anxiety, stress, nightmares, intrusive thoughts of 
combat, insomnia, and anger.  It was noted that the condition 
was worse since 1994.  In connection with the leave request, 
it was noted that the veteran could not work due to his 
extreme stress levels.

A VAMC treatment record dated in January 2001 showed that the 
veteran remained dissatisfied with his working conditions and 
had plans to retire in approximately two months.  He was very 
stressed, with increased anxiety, insomnia, ruminative 
thinking, and depression due to work issues.  In June 2001 he 
reported he retired two weeks prior from the post office and 
had been feeling much better since he was away from all the 
stress and frustration. He was sleeping better and was much 
less irritable.  His PTSD symptoms did not bother him as 
much.  He spent his time taking care of his elderly mother 
and volunteering.  He reported he ran out of medication two 
months prior.  In September 2001 he reported he was not 
coping well with retirement and nothing to do, but sit around 
and watch Vietnam movies which caused him nightmares.  In 
January 2002 the veteran reported doing fairly well with his 
mood, with only a few brief periods of dysphoric mood.  His 
sleep was fair and he complained of panic attacks in closed 
situations.  He was better now that he no longer experienced 
the stress of the post office.  He spent time puttering 
around the house and going bowling.  His affect was 
constricted and his mood euthymic.  In April 2002 he reported 
occasional suicidal ideations, but no intent or plans.  His 
affect was blunted and mood was dysphoric.  

On VA examination in November 2002 the veteran reported that 
he and his wife were separated due to chronic marital 
conflict.  He claimed that he and his wife had been separated 
before and he believed she may return eventually.  In spite 
of the separation, his wife continued to manage his finances, 
buy his groceries, and keep the house clean.  Since his last 
VA examination, the veteran had retired from the post office 
as of May 2001 due to ongoing difficulty in getting along 
with coworkers and supervisors.  He felt that if he did not 
retire, he would have ended up hurting someone.  He claimed 
that his retirement had decreased some of his stress, but 
also had given him too much time alone.  Her reported being 
seen in the mental hygiene clinic every three to four months 
for monitoring of his psychotropic medications, but had 
canceled or no-showed for almost a third of these 
appointments.  The VA examiner indicated that the outpatient 
treatment notes showed that the veteran's symptoms of 
irritability, reduced energy, isolation, anxiety in crowds 
and closed spaces, nightmares, and sleep disorder have 
remained about the same as they have been for the last number 
of years, but escalated episodically and seemed tied to 
anniversary days and external stress.  The veteran complained 
that his PTSD symptoms had worsened over the past two years, 
but it was noted that he was not a good reporter of specific 
behaviors or frequency of symptoms.  He reported being 
irritable, having reduced energy, few friends, anxiety in 
crowds, and spending most of his time home alone watching 
television.  He claimed his only visitors where his daughter 
and granddaughter.  He reported nightmares about three times 
a week, frequent intrusive thoughts regarding Vietnam,, and 
claimed he only got three hours of sleep at night and did not 
sleep during the day.  He had fleeting suicidal thoughts, but 
no intent or plan.  He reported increased anxiety when 
driving and in closed spaces, and denied any interest in 
activities or leisure pursuits.  On mental status examination 
the veteran was found to be appropriately dressed and 
oriented times three.  His affect and mood were depressed, he 
denied present suicidal or homicidal thoughts, his speech was 
low and soft, and he had a poor memory for recent events.  
There was no evidence of psychosis or delusional thinking.  
He had frequent bouts of anxiety, usually when in crowds, 
driving, or in closed spaces.  He frequently ruminated about 
Vietnam, and experienced survivor guilt and hypervigilance.  
The diagnoses included chronic, severe, PTSD.  A GAF score of 
55 was assigned.  The VA examiner concluded that the 
veteran's symptoms appeared to be about the same level over 
the years.  The major changes since his previous VA 
examination were taking an early retirement and separating 
from his wife.   These both reduced stress, but created more 
time to ruminate and isolate himself.  It was noted that 
although the veteran's symptoms seemed to be about the same, 
his early retirement and separation from his wife had the 
potential to exacerbate his condition.

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a rating 
higher than 50 percent for PTSD.  He has been informed of the 
respective obligations of VA and him to obtain different 
types of evidence.  He has been afforded VA examinations, and 
identified relevant medical records have been obtained.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A ; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Since August 1996, when the veteran filed his current claim 
for an increased rating for PTSD, the regulations pertaining 
to rating psychiatric disabilities were revised, effective 
November 7, 1996.  Either the old or new rating criteria may 
apply, whichever are most favorable to the veteran, although 
the new rating criteria are only applicable since their 
effective date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); 
VAOPGCPREC 3-2000.

Under the old rating criteria, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) (effective prior to November 7, 1996), PTSD 
is rated 50 percent disabling when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating are each independent bases for granting a 100 
percent rating).

Under the new rating criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002) (effective since November 7, 1996), PTSD is 
rated 50 percent when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The evidence pertaining to PTSD impairment includes VA 
examinations and VA outpatient treatment records which show 
that the veteran has consistently reported having symptoms 
such as anxiety, depression, irritability, nightmares, 
flashbacks, intrusive thoughts, poor sleep, and social 
withdrawal.  Although he has had periods where his mood is 
euthymic, his sleep is better, and his PTSD symptoms are 
reduced, for the most part his symptoms have been worse in 
recent years, as noted at the latest VA examination in 2002.  
On examinations the veteran has often been found to be 
anxious, depressed, and apprehensive, with fair to poor 
judgment.  Irritability and other symptoms are described.  He 
has had a few suicidal ideations.  

With regard to the veteran's occupational impairment from 
PTSD, prior to his recent retirement in 2001 from his post 
office job, he complained of problems at work, primarily 
involving contact with other people.  He has indicated that 
prior to his retirement he was a supervisor, but worked by 
himself, away from others, because he could not be around 
other people.  He submitted several statements from co-
workers who described his behavior problems at work.  The 
veteran claimed he had to leave his job due to his PTSD, 
although the evidence suggests he retired based on longevity, 
with over 30 years of service.

With regard to social impairment, the veteran has reported he 
does not like to be around people, that he his PTSD has 
affected his relationship with his wife, from whom he is 
separated, that he does not like to go out, that he only has 
one friend, that his only visitors are his daughter and 
granddaughter.  On the other hand, there is evidence of some 
contacts with friends and participation in recreational 
activities such as bowling.  In the rating process, social 
impairment is primarily significant only to the extent that 
it affects industrial impairment.  38 C.F.R. § 4.129 (1996); 
38 C.F.R. § 4.126 (2002).  The evidence shows substantial, 
but not complete, social impairment.  

The veteran's GAF scores assigned by examiners have varied, 
to a low of 55 at the latest VA examination, and examiners 
have often described the PTSD impairment as severe.  The 
Board has take this into account, although an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is not determinative of the 
percentage rating to be assigned.  38 C.F.R. § 4.130 (1996); 
38 C.F.R. § 4.126 (2002); VAOPGCPREC 10-95.

Considering all the evidence, and applying the benefit-of-
the-doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that 
the veteran's PTSD produces severe industrial and social 
impairment (the old criteria for a 70 percent rating); and it 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to various symptoms (the new 
criteria for a 70 percent rating).  His PTSD does not, 
however, result in 100 percent impairment under the old or 
new rating criteria.  In this regard, the Board notes the 
veteran has not had a psychiatric hospitalization in recent 
years, his PTSD is fairly well controlled with outpatient 
therapy, symptoms described in the records are not of a 
magnitude as would produce total impairment, from the 
psychiatric standpoint he is able to work (although he is now 
retired), and he retains some meaningful social contacts.

In sum, an increased rating for PTSD, to the level of 70 
percent but no higher, is warranted.


ORDER

An increased rating, to 70 percent, for PTSD is granted.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

